
	
		II
		111th CONGRESS
		1st Session
		S. 1119
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mrs. Lincoln introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide taxpayer notification of suspected identity theft.
	
	
		1.Taxpayer notification of suspected identity
			 theft
			(a)In generalChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by adding at the end the
			 following new section:
				
					7529.Notification of suspected identity
				theftIf, in the course of an
				investigation under section 7206 (relating to fraud and false statements) or
				7207 (relating to fraudulent returns, statements, or other documents), the
				Secretary determines that there was or may have been an unauthorized use of the
				identity of the taxpayer or dependents, the Secretary shall—
						(1)as soon as practicable and without
				jeopardizing such investigation, notify the taxpayer of such determination,
				and
						(2)if any person is criminally charged by
				indictment or information under either of such sections, notify such taxpayer
				as soon as practicable of such
				charge.
						.
			(b)Clerical amendmentThe table of sections for chapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 7529. Notification of suspected identity
				theft.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to determinations made after the date of the enactment
			 of this Act.
			
